DETAILED ACTION
The following non-final Office action is in response to Applicant’s response received on 12/18/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 4, 6-9, 11, 13-16, 18 and 20 are currently amended.  Claims 2, 5, 10, 12, and 19 were previously canceled.  Claims 1, 3, 4, 6-9, 11, 13-18 and 20 remain pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/07/2021, 03/31/2021 and 06/16/2021 have been considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 

Response to Amendment/Arguments
Applicant’s arguments received 12/18/2020 regarding the rejection of the claims under 35 U.S.C. 103 are directed to the newly amended feature about determining interest of a second item in a first brick-and-mortar store where the second item is associated with characteristics of a first item purchased from a second brick-and-mortar store.  Applicant argues Carlson does not teach this limitation.  Examiner respectfully disagrees.  Carlson teaches that announcement conditions for sending a message to a consumer can depend on more than one condition with respect to consumer location and merchant transactions.  Carlson further teaches for example determining if there’s a match within some degree between a merchant category of a surrogate or competitor merchant where a consumer has just engaged in a transaction and a merchant category of a targeting merchant that has specified the surrogate merchant transaction as part of the conditions for triggering an announcement to the consumer (e.g., see Para. [0131]-[0135] and Target/Wal-Mart example: [0131] – zone of interest, [0132] – Wal-Mart on 5th Ave.; [0135] – user buys scissors at Wal-Mart then receives message that scissors are on sale at Target; also see [0143] – announcement condition can be based on a relationship between the resources purchased from the surrogate merchant and the resources offered by the targeting merchant e.g., shoes and socks, iPod and iTunes, hamburger and grill).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6-9, 11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson US 2010/0274680 A1 (hereinafter “Carlson”) in view of Khosravy et al. US 2009/0319178 A1 (hereinafter “Khosravy”).

Regarding claim 1, Carlson discloses a method comprising: 
identifying an area that is a pre-defined distance from a first brick-and-mortar store, the identified area including a second brick-and-mortar store (specified spatial zone such as within a restaurant or a mall, or a radius of three kilometers around a merchant's store or th Ave – [0132]) (described as surrogate merchant and herein interpreted as a second store) in the spatial zone of interest to a Target store (described as a targeting merchant and herein interpreted as a first store) that specifies the announcement to the consumer purchasing from the surrogate merchant in the zone of interest and the announcement message about the targeting merchant);
generating geofence data that identifies a geofence that surrounds the identified area (see specified spatial zones discussed above as disclosed by Carlson; download information about the spatial zone onto the PCD of the consumer – Para. [0075]); 
sending, to a mobile device, associated with the user, the geofence data that identifies the geofence that surrounds the identified area (download information about the spatial zone onto the PCD of the consumer – Para. [0075]);
receiving an indication, from the mobile device, that the mobile device is crossing into the identified area (host receives signal from cellular telephone of consumer indicating the real-time location of the consumer to determine whether the real-time location is within a specified spatial zone - Para. [0055], [0057], [0058], [0061], [0069], [0075] - When the location of the PCD is determined by the PCD, the PCD may compare its determined location with the downloaded information about the spatial zone to see if there is a match (i.e., an announcement condition/criteria – [0057])); 
in response to receipt of the indication, collecting data from the mobile device at least while the mobile device remains within the identified area, the data collected from the mobile device including purchase data of a first item from the second brick-and-mortar store (receive transaction information regarding a consumer conducting a transaction with a competitor or surrogate merchant (interpreted as a second store) as well as receive location information regarding the consumer where the received data is used to determine whether the announcement conditions specified by the targeting merchant (interpreted as a first store) are satisfied – see Para. [0066]-[0069], [0071], [0131], [0132]; Target and Wal-Mart example – [0024], [0131] – surrogate merchant (interpreted as a second store) in the spatial zone of interest to the targeting merchant (interpreted as a first store), [0132] – consumer transaction with the surrogate (interpreted as a second store), [0135]); 
determining, using one or more hardware processors, that the data collected from the second brick-and-mortar store indicates an interest of a second item in the first brick-and-mortar store, the second item associated with characteristics of the first item from the second brick-and-mortar store (for announcement conditions, determine if there’s a match within some degree between merchant category of surrogate merchant where consumer engaged in transaction and merchant category of targeting merchant that has specified the surrogate merchant (e.g., Target and Wal-Mart example [0131] – zone of interest, [0132] – Wal-Mart on 5th Ave.)– see Para. [0131]-[0135]; [0135] – user buys scissors at Wal-Mart then receives message that scissors are on sale at Target; [0143] – announcement condition can be based on a relationship between the resources purchased from the surrogate merchant and the resources offered by the targeting merchant e.g., shoes and socks, iPod and iTunes, hamburger and grill); and 
causing display of a notification in a user interface of the mobile device (when consumer satisfies announcement conditions such as with respect to location and transaction, then an electronic announcement is transmitted to the consumer – see Para. [0054], [0055], [0057], [0058], [0071], [0075], [0135]; more than one criterion can be required for triggering of announcement – [0057], [0071]).
Carlson does not explicitly disclose that the causing display of a notification in a user interface of the mobile device: is pertaining to a location of the first brick-and-mortar store; also causing display of a selectable user interface control in the user interface, a selection of the selectable user interface control generating a request to view information associated with the second item from the first brick-and-mortar store.  However, in analogous art Khosravy discloses a system and method to display in a user interface of a mobile device in a map view a location of a point of interest (which can be a brick-and-mortar store) in proximity to a user (position of stores/buildings and offerings are displayed on the mobile device – [0059]-[0064], [0067], Figs. 2, 3, 5, 27).  Khosravy also teaches user selection via the user interface generates a request to view items of the point of interest (which can be a brick-and-mortar store) (the user can request to view items from menus, price sheets, coupons, or pictures of items available at the store – [0119], [0123]-[0127], Figs. 4, 27, 28).  Khosravy also teaches displaying directions from user’s location to the point of interest (which can be a brick-and-mortar store) ([0066], [0071], [0088], [0089], [0123], Fig. 4 element 430).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Carlson to include the ability to obtain additional item information about a store’s product via the mobile device as taught by Khosravy because such information helps interested users obtain more information on 

Regarding claim 3, Carlson in view of Khosravy teaches the elements of claim 1 as shown above including the identified area.  Carlson further discloses wherein the collecting data from the mobile device includes: collecting a first location of the mobile device during a first moment; and collecting a second location of the mobile device during a second moment, wherein the first location and the second location are both included in the identified area (host receives signal from cellular telephone of consumer indicating the real-time location of the consumer to determine whether the real-time location is within a specified spatial zone - Para. [0055], [0058], [0061], [0062], [0069], [0075]; movement towards the location of the store…position data for the consumer over a period of time derived from the direction of movement of the consumer –Para. [0062]).  Carlson dose not disclose causing display of a map displaying the first location in relation to the second location and display of corresponding routing information.  Examiner interprets first moment location and second moment location in the identified area as the consumer’s current location as first moment and second moment are interpreted as temporally close in time.  Khosravy teaches displaying directions from a user’s location to a point of interest (which can be a brick-and-mortar store) ([0066], [0071], [0088], [0089], [0123], Fig. 4 element 430).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Carlson to include the ability to obtain directions to a store from a current location via the mobile device as taught by Khosravy because such information helps a user locate the store of interest.

Regarding claim 4, Carlson in view of Khosravy teaches the elements of claim 3 as shown above.  Carlson further discloses wherein the determining that the data collected from the mobile device indicates the interest in the first brick-and-mortar store includes: calculating a first distance between the first location of the mobile device and the brick-and-mortar store; calculating a second distance between the second location of the mobile device and the first brick-and-mortar store; and determining that the first distance is greater than the second distance (host receives signal from cellular telephone of consumer indicating the real-time location of the consumer to determine whether the real-time location is within a specified spatial zone - Para. [0055], [0058], [0061], [0062], [0069], [0075]; movement towards the location of the store…position data for the consumer over a period of time derived from the direction of movement of the consumer –Para. [0062]). 

Regarding claim 6, Carlson in view of Khosravy teaches the elements of claim 1 as shown above.  Carlson further discloses wherein the determining that the data collected from the mobile device indicates the interest in the first brick-and-mortar store includes: determining that item characteristics of the items purchased from the second brick-and-mortar store correspond to item characteristics of items available for sale at the brick-and-mortar store (match merchant categories of items for sale, e.g., clothing, food or resources offered and resources purchased– Para. [0072], [0134], [0135], [0143]).   

Regarding claim 8, Carlson in view of Khosravy teaches the elements of claim 1 as shown above including the identified area.  Carlson further discloses wherein the collecting the data from the mobile device is performed while the mobile device is within the identified area (host receives signal from cellular telephone of consumer indicating the real-time location of the consumer to determine whether the real-time location is within a specified spatial zone - Para. [0055], [0058], [0061], [0062], [0069], [0075]; movement towards the location of the store…position data for the consumer over a period of time derived from the direction of movement of the consumer –Para. [0062]). 

Regarding claim 9, Carlson in view of Khosravy teaches the elements of claim 1 as shown above including the identified area.  Carlson further discloses wherein the identifying the area includes: determining that the area includes a physical location that is used to access the first brick-and-mortar store (specified spatial or geographically specific zone having geographic borders such as a radius of three kilometers around a merchant's store – Para. [0055], [0058], [0061], [0075]). 

Claims 11, 13-18 recite limitations substantially similar to those recited in claims 1, 3, 4, 6, 8 and 9.  Since Carlson in view of Khosravy teaches the elements of claims 1, 3, 4, 6, 8 and 9, the same art and rationale apply to claims 11, 13-18.

Claim 20 recites limitations substantially similar to those recited in claim 1.  Since Carlson in view of Khosravy teaches the elements of claim 1, the same art and rationale apply to claim 20.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson US 2010/0274680 A1 (hereinafter “Carlson”) in view of Khosravy et al. US 2009/0319178 A1 (hereinafter “Khosravy”) and McDevitt US 2015/0371270 (hereinafter “McDevitt”).

Regarding claim 7, Carlson in view of Khosravy teaches the elements of claim 1 as shown above.  Carlson further discloses wherein the first brick-and-mortar store is located by of the identified area (specified spatial or geographically specific zone having geographic borders such as a radius of three kilometers around a merchant's store or such as within a specified shopping mall but not within a movie theater that is in the shopping mall or such as near the Neiman Marcus store in the mall that also has a Starbucks– Para. [0055], [0057], [0058], [0061], [0075], [0142]).  Carlson does not explicitly disclose “outside of” however, McDevitt teaches this limitation as shown in claim 1.  McDevitt teaches presenting users within a geofence with electronic content related to a target location to entice those nearby users to visit the target location ([0030]).  McDevitt teaches a geofence may have any suitable size, configuration, and/or shape and may be positioned at, or any suitable predetermined distance from, a target location 102 ([0032]) and also indicates with the description of the inner/outer boundaries and exclusion/inclusion areas that the target location itself is excluded from the geofence ([0030], [0032], [0044]).  For example, [0030] indicates the area within the inner boundary would not trigger presenting a user with electronic content and [0050] indicates a geofence around the target and serving as the target geographical zone.  McDevitt also teaches receiving data from user electronic devices such as location, travel and any other user information that may be useful to identify devices within each geofence ([0040], [0044]). McDevitt also provides an example in [0053] where a coffee shop is a target location and a grocery store is within a particular  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the “identified area” or spatial zone taught by Carlson to be like the geofence taught by McDevitt in order to entice nearby users to visit the target location ([0030]).  Since Carlson is also concerned with presenting users with electronic content such as coupon at an opportune time ([0140]), the geofence teachings of McDevitt can enable realizing that opportune time which can lead to the desirable result of a subsequent purchase by the user.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Carlson US 2010/0299208 A1 see 0079 – msg incl. approx. dist. to other merchant.; also see 0049, 0051, 0070, 0073, 0076, Fig. 5A, 5B, 0081, 0082.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALISSA KARMIS/
Examiner, Art Unit 3683

/ROBERT D RINES/Primary Examiner, Art Unit 3683